NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1608-19

CLIFFORD GRAF,

          Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

          Respondent.


                   Submitted March 22, 2021 – Decided May 13, 2021

                   Before Judges Sabatino and Currier.

                   On appeal from the New Jersey State Parole Board.

                   Clifford Graf, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; Suzanne Davies, Deputy Attorney
                   General, on the brief).

PER CURIAM

          Appellant Clifford Graf appeals from the final administrative decision of

the New Jersey State Parole Board (Board), denying parole and setting a thirty-

six-month future eligibility term (FET). We affirm.
      In 1986, appellant was convicted by a jury of two counts of murder and

other offenses and sentenced to a term of life imprisonment with a minimum

parole ineligibility period of thirty-two years. While incarcerated, appellant

committed twenty-five disciplinary infractions, including one "asterisk" (most

serious) infraction. Appellant's most recent infraction occurred in October 2009.

      Appellant first became eligible for parole in 2017. In April 2017, the

Board denied parole and set a thirty-six-month FET.

      After appellant became eligible for parole for the second time in 2019, a

hearing officer referred his case to a two-member Board panel for a hearing. On

February 22, 2019, the panel conducted a hearing and referred the matter to the

Board for parole consideration. However, several days later, a member of the

panel recused himself after he recalled being involved in the investigation of

appellant's criminal case while he was employed by the State police. Therefore,

the Board vacated the February 2019 decision and recommendation and

scheduled a new hearing.

      Appellant's new hearing took place on March 15, 2019 before a two-

member panel. The panel denied parole and established a thirty-six-month FET.

Its denial was based on: (1) the facts and circumstances of appellant's offense,

specifically the commission of murder; (2) his extensive prior offense record;


                                                                           A-1608-19
                                       2
(3) his repetitive offense record; (4) his criminal record becoming increasingly

more serious in nature; (5) his commitment to incarceration for multiple

offenses; (6) his prior opportunities on community supervision had failed to

deter criminal behavior; (7) his prior incarcerations did not deter criminal

behavior; (8) his institutional infractions that were numerous, persistent, serious

in nature, and resulted in loss of commutation time and administrative

segregation; (9) his insufficient problem resolution, specifically a lack of insight

into his criminal behavior; and (10) an objective risk assessment evaluation

indicating he had a moderate risk of recidivism.

      The two-member panel also found several mitigating factors: (1) appellant

completed all opportunities on community supervision without violations; (2)

his participation in programs specific to his behavior; (3) his participation in

institutional programs; (4) his institutional reports reflected favorable

institutional adjustment; (5) he had achieved/maintained minimum custody

status; (6) he had commutation time restored; and (7) his letters of support and

accomplished academic degrees.

      Thereafter, appellant appealed the panel's decision to the full Board. The

Board issued a final agency decision on November 13, 2019 affirming the

panel's denial of parole and imposition of a thirty-six-month FET. The Board


                                                                              A-1608-19
                                         3
rejected appellant's arguments and found the panel's decision was "based upon

a determination that a preponderance of the evidence indicate[d] that there [was]

a substantial likelihood that [appellant] would commit a crime if released on

parole at [that] time."

      On appeal, appellant argues that the Board acted arbitrarily and violated

his right to procedural due process by vacating the panel's February 2019

decision after a member of the panel improperly recused himself. We disagree.

      Our standard of review of administrative decisions by the Board is limited

and "grounded in strong public policy concerns and practical realities." Trantino

v. N.J. State Parole Bd. (Trantino II), 166 N.J. 113, 200 (2001). "The decision

of a parole board involves 'discretionary assessment[s] of a multiplici ty of

imponderables . . . .'" Id. at 201 (alteration in original) (quoting Greenholtz v.

Inmates of Neb. Penal and Corr. Complex, 442 U.S. 1, 10 (1979)). "To a greater

degree than is the case with other administrative agencies, the Parole Board's

decision-making function involves individualized discretionary appraisals."

Ibid. (citing Beckworth v. N.J. State Parole Bd., 62 N.J. 348, 358-59 (1973)).

      Consequently, this court "may overturn the Parole Board's decisions only

if they are arbitrary and capricious." Ibid. With respect to the Board's factual

findings, we do not disturb them if they "could reasonably have been reached on


                                                                            A-1608-19
                                        4
sufficient credible evidence in the whole record." Id. at 172 (internal quotation

marks omitted) (quoting Trantino v. N.J. State Parole Bd. (Trantino I), 154 N.J.

19, 24 (1998)).

      Because appellant committed the offenses for which he is incarcerated in

1985, his parole eligibility is governed by N.J.S.A. 30:4-123.53(a), which states

that an inmate shall be released on parole unless "by a preponderance of the

evidence . . . there is a substantial likelihood that the inmate will commit a crime

under the laws of the State of New Jersey if released on parole." N.J.S.A. 30:4-

123.53(a), L. 1979, c. 441, § 9; N.J.A.C. 10A:71-3.10(a); see Perry v. N.J. State

Parole Bd., 459 N.J. Super. 186, 194 (App. Div. 2019) (explaining that "[p]arole

for a conviction imposed on offenses committed before August 18, 1997, 'is

governed by the standard[s] in N.J.S.A. 30:4-123.53(a) and 30:4-123.56(c) prior

to the amendment of those statutes on that date.'") (quoting Williams v. N.J.

State Parole Bd., 336 N.J. Super. 1, 7 (App. Div. 2000)). The State has the

burden to meet the standard. Trantino II, 166 N.J. at 197.

      In its determination of parole eligibility, the Board must consider the

aggregate of all pertinent factors, including twenty-four enumerated, non-

exhaustive factors. N.J.A.C. 10A:71-3.11(a) to (b). We are satisfied the Board




                                                                              A-1608-19
                                         5
properly reviewed the relevant evidence and statutory factors in considering and

denying appellant parole. The Board also considered several mitigating factors.

       In considering the FET, when a panel denies parole to an inmate serving

a sentence for murder, the standard FET is twenty-seven months. N.J.A.C.

10A:71-3.21(a)(1). However, the FET "may be increased or decreased by up to

nine months when, in the opinion of the Board panel, the severity of the crime

for which the inmate was denied parole and the prior criminal record or other

characteristics of the inmate warrant such adjustment."        N.J.A.C. 10A:71-

3.21(c). Here, the panel increased the standard FET by nine months. In doing

so, the panel considered the nature and circumstances of appellant's offense, his

institutional adjustment, and his insufficient problem resolution.

       The Board's findings are neither arbitrary nor unreasonable, but rather are

supported by credible evidence. The Board has authority to make the assessment

as to the expectation that an inmate will commit a crime if released on parole.

The Board's decision to deny parole and set a thirty-six-month FET is supported

by sufficient credible evidence in the record and consistent with the applicable

law.

       We discern no merit in appellant's argument that he was denied his due

process rights by the panel member's recusal or the Board's subsequent decision


                                                                            A-1608-19
                                        6
to vacate the panel's 2019 decision. As an initial matter, it was proper for the

panel member to recuse himself given the requirement in Section IX of the New

Jersey Uniform Ethics Code that a state employee is "required to recuse

him/herself on an official matter if he/she had any involvement in that matter,

other than on behalf of the State, prior to commencement of his/her State

service."     Because the panel member had been involved in investigating

appellant in 1985, it was appropriate for him to recuse himself.       Once the

original panel member was disqualified, the Board was required to vacate the

panel's decision, assign a new Board member and reconvene the panel. See

N.J.A.C. 10A:71-1.5(e).    Accordingly, the Board appropriately applied its

discretion in vacating the panel's February 2019 decision.

      To the extent we have not addressed all of appellant's contentions, we find

they lack sufficient merit to warrant discussion in a written decision. R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                           A-1608-19
                                       7